COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


  TEXAS MUTUAL INSURANCE                        §
  COMPANY,                                                       No. 08-15-00075-CV
                                                §
                   Appellant,                                       Appeal from the
                                                §
  v.                                                               34th District Court
                                                §
  MARIA GARCIA and ANTHONY                                      of El Paso County, Texas
  GARCIA,                                       §
                                                                   (TC# 2005-6345)
                   Appellees.                   §


                                      JUDGMENT

       The Court has considered this cause on the record and concludes there was no error in the

judgment. We therefore affirm the judgment of the court below. We further order that Appellees

recover from Appellant and its sureties, if any, see TEX.R.APP.P. 43.5, on the judgment and all

costs of this appeal, for which let execution issue. This decision shall be certified below for

observance.

       IT IS SO ORDERED THIS 3RD DAY OF APRIL, 2019.


                                            YVONNE T. RODRIGUEZ, Justice

Before McClure, C.J., Rodriguez, J., and Larsen, Senior Judge
Larsen, Senior Judge (Sitting by Assignment)